DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 178, 539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in the U.S. Patent No. 11, 178, 539 with obvious wording variations. Take an example of comparing claim 1 and 2 of the pending application and claim 1 of the U.S. Patent No. 11, 178, 539:
Pending Application 17/504, 683
U.S. Patent No.11, 178,539
Claim 1, A method, comprising: assigning a telephone number to a contact center agent device to enable the contact center agent device to use the telephone number to participate in a text message communication; restricting use of the telephone number by other devices while the telephone number is assigned to the contact center agent device; and releasing the telephone number at a conclusion of the text message communication.
Per claim 2, The method of claim 1, wherein the telephone number is defined for use by a group of contact center devices including the contact center agent device and the other devices.
Per claim 3, similar to claim 2 of the U.S. Patent No. 11, 178, 539(except  the use of one or more devices versus a contact center agent manager and the device ).
Per claim 4, similar to claim 3 of the U.S. Patent No. 11, 178, 539 (except for  the use of one or more service devices and other service devices versus  contact center agent devices and other agent devices )
Per claim 5, similar to claim 16 of the U.S. Patent No. 11, 178, 539 ( except for service device versus the contact center agent device).
Per claim 6, similar to claim 8 of the U.S. Patent No. 11, 178, 539(except for service device versus the contact center agent device and receiving input from operating device, versus accepting contact agent device and both are based on time   , examiner interprets as inherently time based on waiting for input or a time period for acceptance).
Per claim 7, similar to claim 8 of the U.S. Patent No. 11, 178, 539(except for service device versus the contact center agent device).
Per claim 8, similar to claim 9 of the U.S. Patent No. 11, 178, 539( except for service device versus the contact center agent device).
Per claim 9, similar to claim 1 of the U.S. Patent No. 11, 178, 539 (except for non transitory medium language and service device versus the contact center agent device). 
Per claim 10, similar to claim 2 of the U.S. Patent No. 11, 178, 539 (except for non transitory medium language and service device versus the contact center agent device).
 Per claim 11, similar to claim 3 of the U.S. Patent No. 11, 178, 539 (except for non transitory medium language and service device versus the contact center agent device).
Per claim 12, refer to claim 2 of pending application and service device versus the contact center agent device.
Per claim 13, similar to claim 7 of the U.S. Patent No. 11, 178, 539 (except for non transitory medium language in pending application, and instead of storing, using an audit device).
Per claim 14, similar to claim 15 of the U.S. Patent No. 11, 178, 539 (except for non transitory medium language in pending application, and instead of assignment, the use of the telephone number, also service device versus contact center agent device ).
Per claim 15, similar to claim 12 of the U.S. Patent No. 11, 178, 539(except for a service device versus the contact center agent device).
Per claim 16, refer to claim 3 of pending application.
Per claim 17, refer to claim 4 of pending application.
Per claim 18, refer to claim 7 of pending application.
Per claim 19, refer to claim 15 of pending application.(release of a telephone number at a conclusion, except for automatically).
Per claim 20, refer to claim 7 of pending application (except for determining to assign the text message communication versus facilitating the text message).


Claim 1, A method, comprising: receiving a request for a text message communication; assigning a telephone number defined for use with one or more service devices to one of the service devices based on the request to enable the service device to use the telephone number to participate in the text message communication, wherein use of the telephone number by other service devices of the one or more service devices is restricted while the telephone number is in use with the service device; and releasing the telephone number at a conclusion of the text message communication to enable one of the other service devices to use the telephone number.

	The claims of the instant application encompass the same subject matter except for the instant “assigning a telephone number to a contact center agent device to enable the contact center agent device to use the telephone number to participate in a text message communication” are to “assigning a telephone number defined for use with one or more service devices to one of the service devices based on the request to enable the service device to use the telephone number to participate in the text message communication”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11, 178, 539 “the service device to use the telephone number to participate in the text message communication” as  “the contact center agent device to use the telephone number to participate in a text message communication” because it was well known to use broad terms to describe a type of device, such as service devices,  versus a more detailed description of the device, such as a contact center agent device, broaden terminology is well known continuation cases.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.
11, 178, 539 B2 and differ only in terminology. To the extent that the instant claims are broaden
and therefore generic to the claimed invention of U.S. Patent No. 11, 178, 539,
in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued
without a terminal disclaimer, if a species claim has been previously been claimed in a co-
pending application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647